— Appeal by the defendant, as limited by his motion, from a sentence of the County Court, Nassau County (Collins, J.), imposed June 26, 1984.
Appeal dismissed on the ground that it was not properly perfected in accordance with the rules of this court (22 NYCRR 670.17 [i]).
The questions sought to be raised by the defendant regarding the sufficiency of the indictment, the voluntariness of his guilty plea and the adequacy of his representation by counsel are not properly before us on an appeal from a sentence. The rules of this court provide a summary procedure for bringing on an appeal "where the sole issue raised on appeal concerns the legality, propriety or excessiveness of the sentence imposed” (22 NYCRR 670.17 [i]). This is the method by which the defendant seeks to appeal his sentence. Although the defendant seeks only a reduction in his sentence, the issues he raises to support the sentence reduction may be raised only by timely appeal from his conviction or by postjudgment application pursuant to CPL article 440. Thompson, J. P., Bracken, Weinstein and Rubin, JJ., concur.